UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NEUROGEN CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2845714 (I.R.S. Employer Identification No.) 35 Northeast Industrial Road Branford, Connecticut (Address of principal executive offices) 06405 (Zip Code) Amended and Restated Neurogen Corporation 2001 Stock Option Plan (Full title of the plan) Stephen R. Davis, Esq. Executive Vice President and Chief Operating Officer Neurogen Corporation 35 Northeast Industrial Road Branford, Connecticut 06405 (Name and address of agent for service) (203) 488-8201 (Telephone number, including area code, of agent for service) Copies to: Charles K. Ruck Latham & Watkins LLP 650 Town Center Drive, 20th Floor Costa Mesa, CA 92626-1925 (714) 755-8245 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price
